DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 30-32, 41, 61, 64, 74, and 76-83 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-29, 33-40, 42-60, 62-63, 65-73, and 75 are cancelled.  Claims 30-32 are withdrawn.  Claims 41, 61, and 64 are amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 Apr. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 10 May 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 41, 51-52, and 82 under 35 USC 103 as being unpatentable over Weng et al. (Chin. J. Chem.; published 1998), in view of Tirotta et al. (Chem. Rev.; published 20 Oct. 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 41, 51-52, and 82 under 35 USC 103 as being unpatentable over Weng et al. (Chin. J. Chem.; published 1998), in view of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 41, 61, 64, 76, and 82-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Chin. J. Chem.; published 1998), in view of Tirotta et al. (Chem. Rev.; published 20 Oct. 2014), and Partlow et al. (FASEB J; published 2007), in further view of Kawanishi et al. (JP 11217385-English translation; published 1999) for the reasons cited in the Office action filed on 10 Nov. 2020.

Claims 41, 61, 64, 74, and 76-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Chin. J. Chem.; published 1998), in view of Tirotta et al. (Chem. Rev.; published 20 Oct. 2014), Partlow et al. (FASEB J; published 2007), and Kawanishi et al. (JP 11217385-English translation; published 1999), in further view of Pharmacia AB (GB 1204862; published 1970) for the reasons cited in the Office action filed on 10 Nov. 2020.

Applicants Arguments
	Applicants assert that there is no motivation in the cited references to modify the compounds of Weng to obtain a terminal polyol containing fluorinated dendrimer as of claim 41.  Neither Weng nor Tirotta teach a terminal polyol group containing fluorinated dendrimers or terminal polyol group containing fluorinated dendrimers can be used as 19F-MR contrast molecules.  None of the fluorinated theranostic agents in Tirotta are dendrimers or terminal polyol group containing fluorinated dendrimer. Tirotta teaches that to date, fluorinated dendrimer MRI probes have not found concrete applications.  There is no teaching in the cited references that a terminal polyol group containing fluorinated dendrimer can be used as a 19F MR-contrast molecule.  For each and every dendrimer disclosed, Tirotta teaches replacing the terminal -OH groups, with -F containing groups.  For a dendrimer, Tirotta does not teach substituting -H .

Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive. At Fig. 8, Tirotta discloses P4 as fluorinated hyper-branched polymer having terminal polyol and dodecyl groups.  The P4 in Tirotta contains a central core, a fluorinated interior that branches, and at least three terminal hydroxyl and three terminal dodecyl groups (exterior functional groups and precise end group multiplicity).  Therefore, the P4 in Tirotta seems to closely related to a dendrimer.  Applicant’s own reference of Fréchet, at abstract, teaches that most assume dendrimers and hyperbranched polymers can be used interchangeably.  
Tirotta’s teaching that fluorinated MRI probes have not found concrete applications is related to cytocompatibility of fluorinated dendrimers with ionic functional groups.  On the same page, Tirotta teaches that the overall toxicity of dendritic structures seems to be determined by their peripheral functionalities.  As previously discussed, polyol functionalities are known in the art to advantageously enable water solubility and provide reduced toxicity. 
Weng discloses a dendrimer, 3a, that differs from the dendrimer of claims 41 and 61 as amended in only two ways.  In contrast to 3a, instant claim 41 requires R1-R6 to be -(CH2O)a(CH2)b(CF2)c(CH2)d- instead of -(CH2O)a(CH2)b(CH2)c(CH2)d- and R to be 
    PNG
    media_image1.png
    187
    148
    media_image1.png
    Greyscale
 instead of 
    PNG
    media_image2.png
    87
    112
    media_image2.png
    Greyscale
.  Weng alone motivates a high number of hydroxyl groups in the 
Tirotta teaches and motivates the substitution of the -(CH2O)a(CH2)b(CH2)c(CH2)d- in 3a of Weng with -(CH2O)a(CH2)b(CF2)c(CH2)d-. Weng teaches and suggests that 3a as a drug carrier.  Tirotta teaches that many in vitro studies have been recently reported on the use of 19F MR for imaging of targeted drug delivery.  Monitoring and quantitative analysis of the delivery were successfully carried out via 19F MRI.  In for example P4, the 19F groups were incorporated at the interior highly branched sections of the polymer.  In addition, Tirotta teaches that a high level of symmetry is important for single sharp peaks.  Multiple peaks, due to lack of symmetry, can be a detrimental feature in terms of signal to noise ratio.  Therefore a person of ordinary skill in the art would have been motivated to substitute the -CH2OCH2CH2CH2- in 3a of Weng with -CH2OCH2CF2CH2- or -CH2OCH2CF2CF2CH2- in order to gain the advantages of monitoring and quantitative analysis of drug delivery using a drug carrier that advantageously exhibit single and intense 19F MR peaks.

	Applicants assert that terminal polyol groups containing fluorinated dendrimers show excellent and unexpected properties.  As shown in Exhibit A, a fluorinated dendrimer having terminal polyol group as of claim 41 can have high water solubility, low toxicity, low inflammation potential, and unique 19F MR signature.

19F MR signature for the previously discussed reasons.

	Applicants assert that Weng and Tirotta do not provide any method for modifying the non-terminal groups of the dendrimer branch of the dendrimers of Weng.  The cited references do not teach a reaction between OH-CH2CF2CF2CH2-OH and 4-(bromomethyl)-2,2-dimethyl-1,3-dioxolane.  It is known in the art that fluorine is the most electronegative element, fluorinated compounds may have drastically different physical and chemical properties, and may have altered reactivity compared to its non-fluorinated analogue.  Undue experimentation would be required by a skilled artisan to modify the molecules of Wang and obtain the molecules of claim 41.

Applicant's arguments are not persuasive.  Applicants own reference, Tanifum, teaches the synthetic route to ET1084 at scheme 1 where HO-CH2CF2CF2CH2-OH is reacted with an acetal protected xylitol bearing a leaving group by a nucleophilic substitution reaction to form 3.  Next, 3 is reacted with hexakis(bromomethylbenzene) to obtain 4.  These are nearly the same reaction conditions taught and suggest in Weng.  Therefore, fact that HO-CH2CF2CF2CH2-OH or 3 in Tanifum will undergo nucleophilic substitution with an electrophile does not amount to undue experimentation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SEAN R. DONOHUE/
Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618